9. European Insurance and Occupational Pensions Authority (
Before the final vote:
rapporteur. - Madam President, for the same reasons as my colleagues and fellow rapporteurs have asked for a postponement, I too ask for a postponement on this report to give us the time that we really need to have a thorough discussion with the Council on whatever they come back to us with.
I believe this can be a successful deal. I think this will help us today to have the strong position we need, even though we have converged from different directions, in order to be able to discuss that deal with Commission and Council.